               Case: 19-10041       Doc: 25      Filed: 02/11/19     Page: 1 of 2




Dated: February 11, 2019
The following is ORDERED:




 __________________________________________________________________

______________________________________________________________________________
            IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

IN RE:                                       )
ROBERTO FUENTES       and                    )      Case No. 19-10041-SAH.
SANDRA CRUZ FUENTES,                         )      Chapter 7.
               Debtors.                      )

ORDER GRANTING MOTION TO MODIFY STAY, ABANDONMENT OF PROPERTY
        AND WAIVER OF 14 DAY STAY PURSUANT TO LR 4001-1(B)

       On the date hereinafter set forth, this matter comes before this Court upon Motion by First
United Bank and Trust Company, (hereinafter referred to as Movant) being a creditor in the above
captioned proceeding, for relief from the Automatic Stay and Request for Abandonment of Property
and Request for Waiver of 14 Day Stay Pursuant to LR 4001-1(B) and Brief in Support and Notice
and Opportunity for Hearing as set forth in its Motion filed herein on January 24, 2019.
       All findings of fact and conclusions of law are based upon representation of counsel.
       The Movant represents that the Motion with a Notice of Opportunity for Hearing was filed
on January 24, 2019, and served on all parties in interest pursuant to Local Bankruptcy Rule 9007
and 11 U.S.C. Section 362(d), and the last date for filing objections was February 7, 2019, which
has passed with no objection thereto being served and filed. Therefore, the motion should be
granted.
       IT IS THEREFORE ORDERED that the stay imposed by 11 U.S.C. Section 362 is lifted and
terminated so as to permit Movant to proceed in its foreclosure action in the District Court of
Oklahoma County, Oklahoma, Case No. CJ-2018-3538. Further the Trustee is directed to abandon
               Case: 19-10041        Doc: 25    Filed: 02/11/19    Page: 2 of 2




the following described property:

              Lot Nine (9), in Block Three (3), of MEADOW OAK ADDITION,
              an Addition to Midwest City, Oklahoma County, Oklahoma, as
              shown by the recorded plat thereof. The Real Property or its
              address is commonly known as 8717 Cedar Lane, Midwest City,
              Oklahoma 73110.


        IT IS FURTHER ORDERED THAT the stay of orders granting relief from an automatic
stay provided in Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure does not apply to
this Order.

ALL FINDINGS OF FACT ARE BASED ON REPRESENTATIONS OF COUNSEL.

The Movant Shall Notify All Interested Parties of This Order.

                                               #####



APPROVED FOR ENTRY:



By:     /s/ Bill C. Lester
BILL C. LESTER (OBA #5389)
Attorney for Movant
212 West Main - P.O. Box l407
Purcell, OK 73080
Email: blester@lesterlawoffice.com
Telephone: (405) 527-5623




                                                2
